Title: From Thomas Jefferson to George Weedon, 3 November 1780
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Novr 3. 1780.

The State of our Magazine renders it essential that we do not lose a single arm. There is no point therefore in which we are  obliged to be so rigid as this and the salvation of our country renders that rigour indispensible. We have determined that no militia man who has received a public arm shall ever be discharged from duty till he has delivered such arm to the officer appointed to receive it and obtained his receipt which receipt is to be taken in, to found a debit against the receiving officer, or until he shall give satisfactory proof to the commanding Officer that such arm has been lost by unavoidable accident. We therefore wish you to give notice of this and to act in conformity with it, and if any of them go off without having returned their arms or given satisfactory account of them, be so good as to declare them deserters and to forward a list of them to me and no exertions shall be spared to recover them.
I have the honor to be with great respect Sir Your most obedt. humble servt,

Th: Jefferson

